Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 9/28/2021.  Claim 1 has been amended.  No other claims have been amended, added, or canceled.  Accordingly, claims 1- 37 are pending.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1- 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gil et al. (US 2019/0161190 A1).
As per claim 1, Gill discloses: an unmanned aerial vehicle (UAV) delivery system, for delivering articles between at least one first UAV zone and at least one second UAV zone, comprising (see Gil at least Fig. 1 & Abstract and ¶2-27 "parcel transportation between an origin and a destination"):
at least one computing system operable by a UAV delivery service provider, having a non-transient memory with executable instructions, the executable instructions including a flight management system and a mission planner (see Gil at least fig. 55 & 57 "central computing entity");
(see Gil at least fig. 55 & 57 "take off end");
a second UAV zone (see Gil at least fig. 55 & 57 "service point");
a database storing details of a flight route network comprising the first and second UAV zones, a plurality of nodes, a plurality of route sections connecting the UAV zones and the nodes to form the flight route network, the route sections having been subject to regulatory approval and the database being connected to the flight management system and the mission planner (see Gil at least fig. 51- 53 & 67 "region of serviceable points and flight logs");
wherein the computing system is operable with said instructions:
a) to provide an article delivery portal, to receive at the portal, from a customer of the UAV delivery service provider, at least one delivery request to deliver at least one article from the first zone to the second zone (see Gil at least fig. 15-22, 55 & 57 "take off end to service point");
b) to determine if a UAV is available at the first UAV zone, and if a UAV is available at the first UAV zone, to assign the UAV to the delivery request (see Gil at least fig. 56 "UAV positioned within supply region [5601]");
c) if a UAV is not available at the first UAV zone, to determine if a UAV will be available at the first UAV Zone within a predetermined duration of time and if so, to assign the UAV, when available, to the delivery request (see Gil at least fig. 15-22, 55 & 57 and ¶ 326 "central computing entity [802] and parcel information/data and timing criteria for each parcel--i.e., planned times--confirming deliveries");
d) to provide a flight path to the UAV assigned to the delivery request from the first UAV zone to the second UAV zone, at least part of the flight path being predetermined (see Gil at least fig. 15-22, 55 & 57 "navigate UAV to from take-off end to service point");
e) to communicate the UAV flight path to the UAV assigned to the delivery request (see Gil at least fig. 15-22, 55 & 57 "navigate UAV to from take-off end to service point"); and
(see Gil at least fig. 15-22, 55 & 57  and ¶117-118 & 300- 307 "users to receive up-to-date and interactive information relating to the delivery process, telematics information/data").
2: wherein the delivery request includes at least: a UAV category request, a timeframe request, and an article description (see Gil at least Abstract & fig. 15-22, 55 -57 and ¶2- 27, 117-118 & 300- 307).  
3: wherein the article description includes a weight and a set of dimensions of the article (see Gil at least Abstract & fig. 15-22, 55 -57 and ¶2- 27, 117-118 & 300- 307).  
4: wherein the computing system is operable with the instructions to receive a response from the flight management system in response to the delivery request to convert the response into a customer update, and to communicate the update to the portal (see Gil at least Abstract & fig. 15-22, 55 -57 and ¶2- 27, 117-118 & 300- 307).  
 5: wherein at least one of the first and second UAV zones includes an enclosure, an opening in the enclosure, a closure for the opening and a lock for the closure, providing for controlled access to the UAV zone by the customer, the lock being connected to flight management system for control thereof, and wherein the flight management system only permits a UAV to enter each UAV zone when that zone is secured and free of obstructions (see Gil at least Abstract & fig. 15-22, 55 -57 and ¶2- 27, 117-118 & 300- 307).  
6: wherein the first UAV zone is operable with the computing system to provide for a takeoff of a UAV from the first UAV zone, and the second UAV zone is operable with the computing system to provide for a landing of the UAV in the second UAV zone (see Gil at least Abstract & fig. 15-22, 55 -57 and ¶2- 27, 117-118 & 300- 307).  
7: wherein the computing system is operable with the executable instructions to generate a unique identifier for the article, to communicate the unique identifier to the portal for access by the (see Gil at least Abstract & fig. 15-22, 55 -57 and ¶2- 27, 117-118 & 300- 307).  
8: wherein: the UAV delivery system includes at least one UAV; the at least one UAV has a sensor and a communications module; and the sensor and communications module are in communication with a processor and are operable with the processor to: a) read the unique identifier, b) generate a 3164108-46- corresponding validation signal, and c) communicate the validation signal to the computing system (see Gil at least Abstract & fig. 15-22, 55 -57 and ¶2- 27, 117-118 & 300- 307).  
9: wherein the UAV has a label to identify the UAV (see Gil at least Abstract & fig. 15-22, 55 -57 and ¶2- 27, 117-118 & 300- 307).  
10: wherein the UAV has a display operable to display user-instructions to the customer, and the computing system is operable with the executable instructions to validate the validation signal and generate a corresponding result, to generate a set of user-instructions based on the result, and to display the set of user-instructions via the display for the customer (see Gil at least Abstract & fig. 15-22, 55 -57 and ¶2- 27, 117-118 & 300- 307).  
11: wherein the set of user-instructions includes at least one of: a) an instruction to reduce the weight of the article by a stated amount, b) an instruction to assign the article to a stated UAV, and c) an instruction to position the UAV on the first UAV zone (see Gil at least Abstract & fig. 15-22, 55 -57 and ¶2- 27, 117-118 & 300- 307).  
12: wherein the second UAV zone includes a landing identifier and the UAV is operable with the computing system and flight management system to identify the landing identifier at least during an approach of the UAV to the second UAV zone, and to land at the landing identifier (see Gil at least Abstract & fig. 15-22, 55 -57 and ¶2- 27, 117-118 & 300- 307).  
13: wherein the second UAV zone includes a portable portion, and said portable portion includes the landing identifier (see Gil at least Abstract & fig. 15-22, 55 -57 and ¶2- 27, 117-118 & 300- 307).  
14: wherein the computing system is operable with the executable instructions to perform at least a landing at the second UAV zone (see Gil at least Abstract & fig. 15-22, 55 -57 and ¶2- 27, 117-118 & 300- 307).  
15: wherein the first UAV zone includes at least one sensor operable with the computing system to determine when the UAV has been 3164108-47 - positioned on the UAV zone, and the computing system is operable to request a confirmation from the customer that the customer has readied the UAV for takeoff (see Gil at least Abstract & fig. 15-22, 55 -57 and ¶2- 27, 117-118 & 300- 307).  
16: wherein the second UAV zone includes at least one sensor operable with the computing system to detect an approach and landing of the at least one UAV and to record a video of the approach and landing (see Gil at least Abstract & fig. 15-22, 55 -57 and ¶2- 27, 117-118 & 300- 307).  
17: wherein the UAV includes at least one sensor operable with the computing system to detect an approach to and landing of the UAV at the second UAV zone and to record a video of the approach and landing (see Gil at least Abstract & fig. 15-22, 55 -57 and ¶2- 27, 117-118 & 300- 307).  
18: wherein the UAV is operable to engage at least one article and includes at least one sensor mountable to the article, and the sensor is operable with at least one of the computing system and the processor to sense at least one of: a) forces applied to the article, and b) acceleration of the article (see Gil at least Abstract & fig. 15-22, 55 -57 and ¶2- 27, 117-118 & 300- 307).  
19: wherein: Said computing system is operable with said executable instructions to perform at least one of: a) provide for the viewing of the forces and acceleration via the portal in at least one of: real-time, near real-time, and at custom time interval; b) record a time plot of the forces and acceleration and provide the time-plot for at least one of review and download via the portal; and c) identify a maximum force and a maximum acceleration in the forces and acceleration, respectively, and provide the maximum force and acceleration for at least one of review and download via the portal (see Gil at least Abstract & fig. 15-22, 55 -57 and ¶2- 27, 117-118 & 300- 307).  
20: wherein the computing system is operable to determine at least one safe range of the forces and acceleration, and to provide the range for at least one of: review, download, and analysis via the portal (see Gil at least Abstract & fig. 15-22, 55 -57 and ¶2- 27, 117-118 & 300- 307).  
21: wherein, each route section has minimum and maximum altitudes and a lateral width (see Gil at least Abstract & fig. 15-22, 55 -57 and ¶2- 27, 117-118 & 300- 307).  
22: wherein each route section is defined by a center line and a cross section around the center line (see Gil at least Abstract & fig. 15-22, 55 -57 and ¶2- 27, 117-118 & 300- 307).  
23: wherein the cross-section is rectangular (see Gil at least Abstract & fig. 15-22, 55 -57 and ¶2- 27, 117-118 & 300- 307).  
24: wherein the cross-section is circular or elliptical (see Gil at least Abstract & fig. 15-22, 55 -57 and ¶2- 27, 117-118 & 300- 307).  
25: wherein, for at least some route sections, a portion of each route section is straight and a portion of each route section is curved (see Gil at least Abstract & fig. 15-22, 55 -57 and ¶2- 27, 117-118 & 300- 307).  
26: wherein at least some of the route sections comprise two or more corridors (see Gil at least Abstract & fig. 15-22, 55 -57 and ¶2- 27, 117-118 & 300- 307).  
27: wherein the corridors are spaced apart vertically and/or horizontally (see Gil at least Abstract & fig. 15-22, 55 -57 and ¶2- 27, 117-118 & 300- 307).  
28: wherein at least one corridor is designated for travel in one direction and at least one other corridor is designated for travel in an opposite direction (see Gil at least Abstract & fig. 15-22, 55 -57 and ¶2- 27, 117-118 & 300- 307).  
29: including two corridors for travel in one direction and two corridors for travel in an opposite direction, wherein, for each 3164108- 49 - direction, there is one corridor for UAVs traveling at a first range of speeds, (see Gil at least Abstract & fig. 15-22, 55 -57 and ¶2- 27, 117-118 & 300- 307).  
30: wherein the altitudes are absolute altitudes relative to local terrain (see Gil at least Abstract & fig. 15-22, 55 -57 and ¶2- 27, 117-118 & 300- 307).  
31: wherein the altitudes are true altitudes relative to mean sea level (see Gil at least Abstract & fig. 15-22, 55 -57 and ¶2- 27, 117-118 & 300- 307).  
32: wherein the computer platform additionally includes at least one of a billing system, a ticketing system and ground control (see Gil at least Abstract & fig. 15-22, 55 -57 and ¶2- 27, 117-118 & 300- 307).  
33: including a plurality of different communication channels, optionally including Wi-Fi, cellular and satellite (see Gil at least Abstract & fig. 15-22, 55 -57 and ¶2- 27, 117-118 & 300- 307).  
34: wherein the computer system is operable with said instructions, to check that the route does not exceed the capabilities of the UAV, optionally including accounting for at least one of the weight of the article and available battery life for the UAV, and where required determining and providing route sections not in the database (see Gil at least Abstract & fig. 15-22, 55 -57 and ¶2- 27, 117-118 & 300- 307).  
35: wherein the computer system is operable with said instructions to adjust the route depending upon weather conditions, optionally including enhancing the effect of any tailwind and minimizing the effect of any headwind (see Gil at least Abstract & fig. 15-22, 55 -57 and ¶2- 27, 117-118 & 300- 307).  
36: wherein the computing system is operable with said instructions: to have the UAV approach and land at the first UAV zone, only when the first UAV zone is secure and clear of all personnel 3164108- 50 - with the UAV stationary at the first UAV zone, to permit access to the first UAV zone, for loading of an article to the UAV; after loading the article to the UAV, to permit the UAV to depart after all personnel have left the first UAV zone and the first UAV zone has been secured; to permit the UAV to land at the second UAV zone, only when the second UAV zone is secure and clear of all personnel; and after the UAV has landed at the second UAV zone, to permit access to the second UAV zone, to retrieve the article (see Gil at least Abstract & fig. 15-22, 55 -57 and ¶2- 27, 117-118 & 300- 307).  
37: wherein the computer system is operable with said instructions, at the first UAV zone, to permit access to personnel having permission from the customer, (see Gil at least Abstract & fig. 15-22, 55 -57 and ¶2- 27, 117-118 & 300- 307).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663